Citation Nr: 0118504	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-02 465	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 5, 1985, decision of the Board which denied an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The moving party had active service from June 1967 to July 
1970. 

This matter comes before the Board on a motion from the 
moving party's representative for revision or reversal of an 
August 5, 1985 Board decision which denied an evaluation in 
excess of 10 percent for service-connected PTSD.  

Historically, a March 1983 Department of Veterans Affairs 
(VA) Regional Office (RO) rating action granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  

No appeal was taken from rating actions of June, August, and 
September 1983, of which the moving party was notified, that 
denied a rating in excess of 10 percent for PTSD.  The moving 
party perfected an appeal from an April 1994 rating action 
which also denied a rating in excess of 10 percent for PTSD 
and that appeal was denied by an August 5, 1985 decision of 
the Board.  

Subsequently, a May 1999 rating action granted a 70 percent 
disability rating for PTSD, and a February 2000 rating action 
granted a total rating based on individual unemployability 
due to service-connected disabilities.  Then, a March 2000 
rating action granted basis eligibility for Dependent's 
Educational Assistance under 38 U.S.C. chapter 35.  


FINDINGS OF FACT

1.  An August 5, 1985 Board decision denied an evaluation in 
excess of 10 percent for service-connected PTSD.  

2.  The Board's August 5, 1985 decision did not contain CUE.  


CONCLUSION OF LAW

The August 5, 1985 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400 through 20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted by 
the Board on its own motion, or upon request of a moving 
party at any time after the decision is made.  38 U.S.C.A. 
§ 7111(c) and (d). 

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411 (2000).  According 
to the regulations, CUE is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, CUE 
is present when either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that are not 
clear and unmistakable include the following: (1) Changed 
diagnosis.  A new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist under 
38 U.S.C.A. § 5107(a); and, (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of CUE in rating decisions.  
See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); 
Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 
(1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); see also Crippen v. Brown, 9 
Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. App. 166 
(1997).  Moreover, 38 C.F.R. § 20.1411(a) provides that the 
doctrine of the favorable resolution of reasonable doubt is 
not applicable in determinations of whether a prior Board 
decision contains CUE.  

History of the Case

The August 5, 1985 Board decision reached the following 
findings of fact:  

1.  Reported manifestations of the service-
connected post-traumatic stress disorder include 
combat-related nightmares, bitterness about the 
war, feeling of guilt, startle reactions to noices 
[sic], and impulsive behavior.  

2.  The symptomatology of the veteran's service-
connected posttraumatic stress disorder results in 
no more than moderate social and industrial 
impairment.  

Based upon those findings of fact, the August 5, 1985 Board 
decision reached the following conclusion of law:  

The schedular requirements for a rating higher 
than 10 percent for posttraumatic stress disorder 
have not been met.  (38 U.S.C. 355; 38 C.F.R. 
3.102, Part 4, Diagnostic Code 9411).  

In the August 5, 1985 Board decision it was stated that:

The disability evaluation to be assigned for 
[PTSD] is based on the extent of social and 
industrial impairment that it produces.  According 
to the records, the veteran was hospitalized 
during 1983.  However, in February 1984, he 
underwent a special psychiatric evaluation 
conducted by [VA].  A careful review of the report 
did not reflect evidence of definite impairment of 
relationships, or any other indication of 
considerable industrial impairment.  

We are cognizant that the claimant is currently 
experiencing recollections of his Vietnam 
experience, as well as startle reaction, 
bitterness about the war, combat-related 
nightmares, impulsive behavior, and nervousness.  
We also note that he is receiving therapy and 
counseling as an outpatient.  However, it is our 
impression that [the veteran's] current 
symptomatology fits quite well with the criteria 
for the 10 percent disability rating now in 
effect.  We do not find that the veteran's present 
symptoms would keep him from establishing or 
maintaining reasonably satisfactory relationships 
with people, or that they would cause a 
considerable industrial impairment contemplated by 
the next higher rating of 30 percent.  

In reaching this decision, we have taken into 
account the testimony given during the personal 
hearing but, the evidence of record, in our 
opinion, is not so evenly divided as to create a 
reasonable doubt which can be resolved in favor of 
the claimant.  

The evidence on file at the time of the August 5, 1985 Board 
decision consisted of the moving party's service medical 
records (SMRs), post service private and VA clinical 
evidence, and the moving party's testimony at an RO hearing.  

A November 1982 statement of a private clinical social worker 
reflects that the moving party received medication as well as 
individual and joint (with his wife) therapy sessions for 
psychiatric symptoms which had worsened within the past year.  

On VA psychiatric examination in January 1983 the moving 
party's psychiatric symptoms were reported and it was noted 
that he had received psychiatric treatment.  He had a high 
school education and previously, had driven a tractor-trailer 
truck for 6 years but for the past 3 years, he had been 
employed by VA as a nursing assistant.  The diagnosis was 
moderate chronic PTSD and it was noted that his social 
impairment was minimal.  

The moving party underwent VA hospitalization in March and 
April 1983 and it was noted that he worked as an aide on a 
psychiatric unit of a VA hospital.  He complained of, in 
part, work difficulties which he did not specify but it was 
noted that many co-workers were afraid of him and that he had 
been suspected of abusing several patients.  He was vague 
about his symptoms.  It was specifically noted that "[t]he 
patient appeared more interested in seeking compensation for 
his problems than for actual treatment of this and indeed did 
not complain about anything expect for some difficulty 
sleeping in the hospital.  This certainly made his actively 
seeking some kind of compensation difficult to assess."  He 
was considered employable for full-time work in areas that 
did not involve contact with others because of his high 
degree of irritability and inability to get along with other 
and his sensitivity to interpersonal stressors.  It was not 
good for him to work in areas involving either patient 
contact or a high degree of interpersonal contact.  

In May 1983 the moving party was referred for a VA fitness 
for duty examination by a VA psychiatrist to determine if he 
was able to fully perform his role as a nursing assistant on 
a VA psychiatric ward.  Reference was made to his problems at 
work in 1982.  He had tried a variety of psychiatric 
medications in the past 11/2 years.  Now his anxiety and 
irritability remained fairly constant with little significant 
overall improvement since his VA employment but 1 month ago 
there had been a significant improvement after he was 
detailed from in-patient service to the laundry, and he 
attributed the improvement to not having to deal with 
patients and not being closely supervised.  Although he felt 
able to fulfill the mechanical requirements of a nursing 
assistant, he felt stressed by interpersonal contacts which 
it was felt would likely lead to exacerbation of his 
emotional and behavioral difficulties.  The examiner felt 
that the moving party should not resume his nursing assistant 
duties, either now or in the near future, but also felt that 
the moving party was capable of employment but recommended 
that it not be in a high patient or staff contact area.  The 
moving party wished to remain with the laundry detail.  In 
June 1983 another VA physician agreed with the conclusions 
reached by the examiner in May 1983.  It was felt that he was 
not fit for duty as a nursing assistant and there was 
concurrence with the May 1983 assessment that he was capable 
of employment in a less stressful position with limited staff 
and patient contact.  

In November 1983 the moving party was hospitalized at the 
Rhode Island Hospital for several days after taking an 
overdose of medication because his wife had threatened to 
leave him.  

During hospitalization in November 1983 at the Butler 
Hospital for diagnostic assessment, the veteran's problems 
were impulse control disorder; suicidal behavior; marital and 
family problems; and questionable substance abuse.  He had 
given up his past job driving a truck because of his 
"nerves" since he was easily frustrated in traffic.  His VA 
job was in jeopardy because of his allegedly forging 
prescriptions for controlled substances which he tried to 
explain away as simply trying to see if he could get away 
with it.  It was noted that during his VA employment as a 
nursing aide, he had resented the psychiatric patients that 
were receiving 100 percent disability, whereas he was only 
receiving a 10 percent disability rating, and he expressed 
the feeling that he should be receiving more benefits.  His 
long history of problems stemming from an impulse control 
disorder were listed and it was indicated that this disorder 
was most likely due to chronic characterological problems 
which would lead to loss of control when situations were 
beyond his capability to cope.  It was felt that medication 
would be counterproductive in light of his history of drug 
dependence.  

Christopher M. Lebo, D.O. stated in January 1984 that 
the moving party was being treated for hypertension, 
depression, and neurosis and it was felt that the moving 
party was "totally disabled." 

On VA psychiatric examination in February 1984 it was noted 
that a physician at the Butler Hospital had felt that the 
moving party's history of PTSD was fabricated and felt his 
problems were mainly related to drug abuse.  On the current 
examination the moving party denied a history of drug abuse.  
He reported having lost his VA job because he had "started 
jumping on everyone" and "didn't know what I was doing 
anymore."  He kept himself busy looking for jobs and had 
worked in a gas station and in jewelry shops in the past.  
His prognosis was guarded.  

At the July 1984 RO hearing the moving party's service 
representative alleged that the moving party was unable to do 
any kind of work (page 1 of that transcript).  The moving 
party testified that being around people made him nervous, 
that he took Mellaril for his psychiatric disorder, and that 
Dr. Lebo was an osteopath (page 2) who treated him for 
depression (page 3).  The moving party no longer attended 
private counseling, but his wife and children had continued 
receiving such counseling (pages 3 and 4).  He did not 
explicitly answer a question of when he had last worked for 
VA (page 4).  

A November 1984 statement from the moving party's therapist 
at the Rhode Island Group Health Association reflects that 
counseling sessions included the moving party, his wife and 
from time to time their children.  The moving party's 
conversations focused on his attempt at educational support 
in learning a trade and in development of a support system to 
deal with his underlying symptoms.  



Analysis

Initially, the Board notes that additional new evidence has 
been added to the claim file since the August 1985 Board 
decision consisting of, in part, statements of the appellant 
that were not previously on file at that time and medical 
evidence.  However, since these were not previously on file 
they may not be considered in adjudicating the motion for 
revision based on alleged CUE. 

The criteria for rating the moving party's service-connected 
PTSD in effect at the time of the 1985 Board decision 
provided that a 10 percent rating was warranted when there 
was less than the criteria for a 30 percent evaluation but 
there was emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.  A 
30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  A 50 percent 
rating was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
substantially impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.  A 70 
percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitation psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed though or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

It is asserted that the moving party met the criteria for a 
30 percent disability rating because there was evidence that 
"definitely" indicated social and industrial impairment, as 
reflected by private and VA clinical records, as well as 
records of the moving party's VA employment.  

While it is true that there was on file evidence of both 
social and industrial impairment at the time of the 1985 
Board decision, it is not the mere presence of such evidence, 
even is the evidence "definitely" exists, that governs.  
Rather, the term "definite" was qualitative in nature and 
attempted to describe the level of impairment and not the 
mere presence of evidence.  This was subsequently recognized 
after the 1985 Board decision in Hood v. Brown, 4 Vet. 
App. 301 (1993), in which the United States Court of Appeals 
for Veterans Claims stated that the new term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character.  See also 
VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994) describing 
"definite" as meaning "distinct, unambiguous, and 
moderately large in degree" and was a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  

It is asserted that the VA rating examinations on file had 
not addressed all mental conditions with which the moving 
party was inflicted and their relationship to his PTSD.  
However, there was evidence that the moving party's impulse 
control disorder was due to a nonservice-connected 
characterological disorder.  Thus, it was not due to his 
service-connected PTSD.  Developmental defects, such as 
personality and characterological disorders are not diseases 
or injuries within the meaning of applicable legislation and 
are not the proper subject of a grant of service connection.  
38 C.F.R. § 3.303(c).  In fact, there was also evidence of 
abuse of prescription medication which was also not service-
connected.  

It is also alleged that there was CUE in the Board decision 
because the Board relied upon it's own judgment inasmuch as 
the 1984 rating examination did not offer an opinion or 
comment as to the severity of the service-connected PTSD.  
However, 38 C.F.R. § 4.130 provided that an examiner's 
classification of a disease was not determinative of the 
degree of disability, but that the report and analysis of the 
symptoms, with consideration to the history of the disorder, 
would be.  Accordingly, the failure of the 1984 rating 
examiner to render an opinion as to the degree of severity of 
the PTSD did not cause the 1985 Board decision to be the 
product of CUE.  Moreover, it is not shown that the Board 
abused its' discretion or judgment in arriving at the 
decision.  

It is argued that the Board decision ignored the moving 
party's symptoms and essentially incorporated a conclusion by 
the RO, in the April 1984 rating action which was appealed, 
that the moving party's main problems were due to a 
nonservice-connected personality disorder.  It is further 
asserted that to the extent that the Board now believes that 
this is an argument as to how the evidence was weighed in 
1985, then the Board should explain "in detail" what 
evidence supported the 10 percent rating, since it was felt 
that there were no amount of reasons and bases that could be 
articulated to support the 10 percent rating.  However, even 
this contention is no more than an invitation to the Board to 
reweigh the evidence on file in 1985 and such a reweighing is 
prohibited regardless of how any invitation or request to do 
so is phrased.  

Lastly, while a violation of the duty to assist does not 
constitute CUE, a failure to fully develop a claim, as 
required under 38 U.S.C.A. § 5103, may constitute CUE.  In 
Roberson v. Prinicipi, No. 00-7009 (Fed. Cir. May 29, 2001) 
it was recently held that "[o]nce a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU.  The VA must consider TDIU because, in order 
to develop a claim "to its optimum" as mandated by Hodge 
[v. West, 155 F.3d 13565 (Fed. Cir. 1999)], the VA must 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for 
TDIU."  Roberson, slip op. at 9 (in which it was alleged 
that there was CUE in a prior rating denial in not granting a 
total rating when the RO had not considered that claim).  

To the extent that the holding in Roberson, Id., is also 
applicable in claims of CUE on a prior Board decision, then 
it may now (these many years later) be concluded that there 
was error in the 1985 Board decision in not addressing 
entitlement to a total rating based on individual 
unemployability inasmuch as there was evidence in the January 
1984 osteopath's statement that the moving party was totally 
disabled, at least in part due to psychiatric symptoms.  
However, such a failure does not in itself constitute CUE 
unless the error was determinative, i.e., harmful.  

At the time of the 1985 Board decision, noncompensable 
ratings were also assigned for service-connected hemorrhoids, 
a scar as a residual of a fragment wound of the left side, 
and residuals of a fracture of the base of the distal phalanx 
of the right thumb.  However, there was no evidence that the 
noncompensably rated service-connected disorders impaired the 
moving party's employability in any way or to any extent.  

The only evidence on file indicating total disability was the 
January 1984 statement of an osteopath but even that 
statement considered not only the moving party's depression 
and neurosis but also nonservice-connected hypertension, for 
which the moving party was taking medication.  

The other evidence on file indicated that the moving party 
could maintain employment provided he limited his contacts 
with other people.  However, "proving inability to maintain 
'substantially gainful occupation' for entitlement to TDIU 
does not require proving 100 percent unemployability."  
Roberson, slip op. at 1.  "Requiring a veteran to prove that 
he is 100 percent unemployable is different than requiring 
the veteran to prove that he cannot maintain substantially 
gainful employment.  The use of the word "substantially" 
suggests an intent to impart flexibility into a determination 
of the veterans overall employability, whereas a requirement 
that the veteran prove 100 percent unemployability leaves no 
flexibility.  While the term "substantially gainful 
occupation" may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Prinicipi, No. 00-7009, slip op. at 
10 (Fed. Cir. May 29, 2001).  

As noted above, the service-connected PTSD did cause some 
impairment in the veteran's industrial or occupational 
ability but it was not shown that the degree of impairment 
was "substantial."  Rather, it appears that he lost his VA 
employment as a result of a nonservice-connected 
characterological disorder, as shown by an unrefuted medical 
opinion, and because of his forging prescriptions for 
medication.  

Thus, any error in not addressing entitlement to a TDIU was 
no more than harmless error.  

In summary, the Board concludes that the moving party has 
disagreed with the weight accorded to the evidence of record 
at the time of the August 1985 Board decision, but has not 
shown that there was any error which compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  

Accordingly, the moving party has failed to provide a basis 
for concluding that the 1985 Board decision contained CUE in 
denying a rating in excess of 10 percent.  


ORDER

The motion for revision of the August 5, 1985 Board decision 
on the grounds of CUE is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



